DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US PGPub. No. 2016/0351308) in view of Natori et al. (WO 2018/025941, using US PGPub. No. 2019/0228891, previously cited, as an equivalent English translation) and in view of Hiratani et al. (JP 2012-251191, previously cited).
Claim 5: Oda teaches a non-oriented electrical steel sheet that can be used as a core material for a high-efficiency induction motor, a driving motor of a hybrid car, etc. (i.e. a motor comprising a steel sheet used as a core material of the motor) (paragraph 0011).  The steel sheet has a chemical composition of ≤0.010 mass% C, 1-4% Si, ≤0.004% Al, 0.05-3% Mn, ≤0.01% S, ≤0.005% N, etc. and a remainder (i.e. balance) of Fe and impurities (paragraph 0007).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Oda teaches that the sheet thickness should be 0.05-0.30 mm (paragraph 0010) and more preferable 0.10-0.20 mm (paragraph 0039), and each of these ranges overlap the claimed range.  See MPEP § 2144.05.  Oda does not teach the claimed material properties, but does teach the following method of producing the non-oriented electrical steel sheet, which is substantially identical to the method of the instant application (paragraphs 0026-0027 of the instant specification).  The steel composition is continuously casted to obtain a steel slab, which is subjected to hot rolling, hot band annealing as required, pickling, cold rolling, finish annealing, and further coating and baking of an insulating film (Oda, paragraph 0041).  When hot band annealing is performed, a soaking temperature is preferably 900-1200 °C (Oda, paragraph 0042), which overlaps the instantly described temperature of 1000°C (paragraph 0027 of the instant specification).  See MPEP § 2144.05.  Cold rolling to the final thickness can be once or twice or more with intermediate annealing therebetween (Oda, paragraph 0043; instant specification, paragraph 0026).  The cold rolled sheet is subjected to finish annealing at 900-1150 °C (Oda, paragraph 0044), which overlaps the instantly described temperature range of 900-1250 °C (paragraph 0026 of the instant specification).  See MPEP § 2144.05.  However, Oda does not teach the instantly described rate of heating for the finish annealing.
In a related field of endeavor, Natori teaches a method of manufacturing a non-oriented silicon steel sheet wherein the steel ingot is hot rolled, annealed, pickled, col rolled, and finish annealed (paragraph 0181).  For finish annealing (which is described in Natori, paragraphs 0190-0193), the heating rate in a temperature range of 700-950 °C is preferably 10-800 °C/s (paragraph 0192).  If the heating rate is less than 10 °C/s, good magnetic properties is not always obtained, and the effect of improving magnetic properties is sometimes saturated at a heating rate exceeding 800 °C/s (paragraph 0192).  This rate of heating overlaps the heating rate described in the instant application at paragraph 0026 of the instant specification.  See MPEP § 2144.05.
As Oda and Natori both teach a non-oriented electrical steel sheet, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Oda to include the heating rate for finish annealing taught by Natori as the heating rate is conventionally known to improve magnetic properties, and one would have had a reasonable expectation of success.  However, Oda and Natori do not teach the instantly described siliconizing (paragraph 0026 of the instant specification).
In a related field of endeavor, Hiratani teaches an electromagnetic steel sheet suitable for use as an iron core of a high-frequency transformer, motor for power electronics, etc. (paragraph 0001).  Hiratani teaches that lowest iron loss can be obtained when the surface Si concentration is 6.5 mass% (paragraph 0009), but the material (i.e. the steel sheet) becomes brittle and difficult to cold roll when the Si concentration exceeds 4 mass% (paragraph 0013).  Hiratani teaches the concentration of Si to be 2-7.5% in the surface layer and ≤2% in the central layer of the plate thickness to reduce the eddy current loss (paragraph 0048).  The content of Si in the surface layer overlaps the instantly claimed Si content, and the Si content of the surface layer and of the central layer overlaps the Si content taught by Oda as outlined above.  See MPEP § 2144.05.  To obtain an electrical steel sheet with this difference in Si content, an electrical steel sheet is obtained by heating and hot rolling a slab, cold rolling or cold rolling with one more intermediate annealings repeated, and finish annealing if necessary (paragraph 0053).  After that, the steel sheet is subjected to a siliceous treatment (i.e. a siliconizing treatment) in a temperature range of 1100-1250 °C (paragraph 0054) with a permeating Si that may be a gas phase such as silane gas, etc. (i.e. the siliconizing may be a chemical vapor siliconizing method, described in paragraph 0026 of the instant specification) (Hiratani, paragraph 0055).
As Oda and Hiratani both teach a steel sheet for use as a core for a motor, etc., they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of making the steel sheet disclosed by Natori-modified Oda by including where the concentration of Si is 2-7.5% in the surface layer and ≤2% in the central layer by subjecting the steel sheet to a siliceous treatment (i.e. siliconizing treatment) as taught by Hiratani because the lower Si content in the central layer reduces eddy current loss and the higher Si content at the surface reduces iron loss, and one would have had a reasonable expectation of success.  The above described combination (i.e. the chemical composition and method described by Oda, modified to include the heating rate for finish annealing as described by Natori, and further modified to include a surface siliconizing treatment as described by Hiratani) is substantially identical to the method of manufacture disclosed in the instant application (paragraph 0026 of the instant specification) and the instantly claimed chemical composition.  As such, the instantly claimed material properties (i.e. of magnetic flux density changing area having a change in magnetic flux relative to a change in magnetic field and of an eddy-current loss relative to total iron loss) are considered to be present because a substantially identical material treated in a substantially identical manner has substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
Claim 6: Oda teaches where the steel sheet includes 0.03-0.20 mass% P (paragraph 0028) and may contain one or more selected from 0.001-0.1 mass% Sn, 0.001-0.1% Sb, etc. (paragraphs 0032-0034).
Claims 7 and 8: Hiratani teaches the concentration of Si to be 2-7.5% in the surface layer and ≤2% in the central layer of the plate thickness to reduce the eddy current loss (paragraph 0048).  This concentration difference is about 0-5.5%, which overlaps the instantly claimed range.  See MPEP § 2144.05.  Hiratani teaches a magnetic flux density B8 of 1.3T or more (paragraph 0036).  This range overlaps the claimed range for saturation magnetic flux density.  See MPEP § 2144.05.
Claims 9-12: The claimed magnetic flux density changing area and magnetic flux density range is considered to be present because the combination outlined above regarding instant claim 1 (i.e. the chemical composition and method described by Oda, modified to include the heating rate for finish annealing as described by Natori, and further modified to include a surface siliconizing treatment as described by Hiratani) is substantially identical to the method of manufacture disclosed in the instant application (paragraph 0026 of the instant specification) and the instantly claimed chemical composition, and a substantially identical material treated in a substantially identical manner has substantially identical properties, absent an objective showing.  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784